                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION

CLINTON BRINSON,                              )
                                              )
                              Plaintiff,      )
                                              )
                                                           Civil Action No. 5:21-cv-53-D
V.                                            )
                                                                        and
                                              )
                                                           Civil Action No. 5:21-cv-54-D
RODGERS BUILDERS, INC.,                       )
                                              )
                              Defendant.      )
                                              )
---------------)
CLINTON BRINSON,                              )
                                              )
                              Plaintiff,      )
                                              )
                                                           Civil Action No. 5:21-cv-55-D
V.                                            )
                                                                        and
                                              )
                                                           Civil Action No. 5:21-cv-57-D
PAT RODGERS,                                  )
                                              )
                              Defendant.      )
                                              )
_______________                               )

                             ORDER CONSOLIDATING CASES

       This matter is before the Court on the motion of Defendants Rodgers Builders, Inc. filed

in case no. 5:21-cv-53-D (DE-8), seeking to consolidate the above-captioned cases for purposes

of discovery, hearing, trial, and all ancillary matters.   The Court finds that the benefits of

consolidation clearly outweigh any possible prejudice to the parties or risk of confusion. In order

to promote the interests of judicial economy, lessen the burden on the Court and the parties, and

to prevent the risk of inconsistent adjudications on common issues of law and fact, the above-

captioned cases are hereby consolidated into one case for purposes of discovery, hearing, trial,

and all ancillary matters.




         Case 5:21-cv-00053-D Document 11 Filed 03/05/21 Page 1 of 2
       The parties are directed to use case no. 5:21-cv-53-D for all future filings in these

matters, and all pleadings filed in the consolidated case should bear the following caption:


                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION
                              Civil Action No. 5:21-cv-53-D


CLINTON BRINSON,                                )
                                                )
                              Plaintiff,        )
                                                )
V.                                              )
                                                )
RODGERS BUILDERS, INC. and PAT                  )
RODGERS,                                        )
                                                )
       Defendants.                              )
__________                                      )


       IT IS SO ORDERED.

       This   S" day of March, 2021.




                                                        United States District Court




                                                    2
         Case 5:21-cv-00053-D Document 11 Filed 03/05/21 Page 2 of 2
